DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 2/22/20198.

Allowable Subject Matter
• Claims 1-28 are allowed.
---The following is an examiner’s statement of reasons for allowance: The searched prior arts fails to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “identifying a first classification result of a first segment with a low confidence of accuracy from the one or more classification results of the first group; identifying a second group of one or more segments of the media file related to the first segment, wherein the second group of one or more segments comprises a second type of data, and wherein the first and second types of data are different; receiving, from a second classification neural network trained to classify the second type of data, a second classification result of the second group of one or more segments in response to requesting the second classification neural network to classify the second group of one or more segments; and selecting, based at least on the second classification result, a third classification neural network to re-classify the first segment with a low confidence of accuracy, wherein the first and third classification neural networks are trained to classify the first type of data” as cited in claim 1. The same also applies to claim 11, 18, 21, and 25 due to similar claimed features/limitations as cited in claim 1. The closest prior art US 20170228599 to Juan teaches methods/steps of classing media files, but fails to teach and/or suggest the limitations/features as stated above. 

---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIERRY L PHAM/Primary Examiner, Art Unit 2674